Case 1:21-mc-00423-AT Document 3-8 Filed 05/04/21 Page 1 of 5




                 EXHIBIT H
      Case 1:21-mc-00423-AT Document 3-8 Filed 05/04/21 Page 2 of 5




                                                                                             Third Floor
                                                                                             8 Baltic Street East
                                                                                             London EC1Y 0UP

                                                                                             T: +44 (0)20 7520 9555
                                                                                             F: +44 (0)20 7520 9556

                                                                                             www.swanturton.com
Your Reference:
Our Reference: CXF/JG/REU010019

Diamond McCarthy LLP
295 Madison Ave.
27th Floor
New York
NY 10017
USA

BY EMAIL ONLY TO:
juliya.arbisman@diamondmccarthy.com
courtenay.barklem@diamondmccarthy.com

30 October 2020


Dear Sirs

Re: World-Check Report of Mr Patokh Chodiev (“the Report”)

We write further to your letter dated 14 October 2020.

Cutting through the rhetoric of that letter (such as our client’s business model being “rotten to the
core” and World-Check being a “blacklist”), your primary legal argument, as we understand it, is
that the Report is still in breach of Article 6(1)(f) GDPR. In addition, you maintain inaccuracy and
you purport to have provided an “exposition” as to the alleged harm the Report has caused your
client.

We confirm our instructions below.

Lawful processing

Our client remains satisfied that its processing falls squarely within Articles 5 and 6 GDPR:
It processes data pursuant to Article 6(1)(f) GDPR on the basis that it is necessary for the
legitimate interest of providing a service which assists subscribers with due diligence and other
screening activities in accordance with their legal and regulatory obligations.

Further, the type of data our client processes can at times include special category data, which
our client processes in the substantial public interest pursuant to Article 9(2)(g) GDPR – and
more specifically in the interest of preventing and detecting unlawful acts, protecting the public,
regulatory requirements, preventing fraud and/or terrorist financing or money laundering (in line
with conditions 10, 11, 12, 14 & 15 of Part 2, Schedule 1 DPA 2018). We should add here that in
the course of drafting the DPA 2018, the Department for Digital, Culture, Media & Sport consulted
our client to ensure that the scope of Part 2 of Schedule 1 was sufficient to cover the processing
of data in services such as World-Check.

Nonetheless, our client maintains that its data processing is necessary for the legitimate interests
being pursued. The processing of personal data in the substantial public interest cannot
effectively be undertaken with anonymised data. As we have tried to explain previously, that
would render any data useless to our clients’ subscribers, in their compliance with national and
international anti-money laundering and counter-terrorist financing regulations.

              Swan Turton LLP is a limited liability partnership registered in England with registered no. OC348685
                            A full list of members is available for inspection at the above address
                               Authorised and regulated by the Solicitors Regulation Authority
                                            VAT Registration number GB 864072618
     Case 1:21-mc-00423-AT Document 3-8 Filed 05/04/21 Page 3 of 5
 Diamond       McCarthy      30   October     2020                                   P a g e |2




Notwithstanding that, as we understand your principal argument in relation to ‘necessity’, you are
contending that the Report (as an example of the World-Check service) cannot be described as
necessary because the information reported is already in the public domain. Therefore, on your
logic, “World-Check customers would be better off saving their money and simply conducting the
Google searches themselves”. We suspect that such an assertion on your part may have been
intended for effect as opposed to substantive legal argument, particularly because you will
appreciate that the world’s financial institutions conduct millions of screenings per day and,
therefore, completing due diligence in the way you have described would be wholly unfeasible.
But for the sake of completeness, we confirm that our client’s aggregation of public information
acts as a convenient digest of data and a tool to be used by its subscribers as part of their due
diligence and screening processes (in line with their legal and regulatory requirements).

Within that context, World-Check’s caveats and disclaimers are incorporated into terms of
business and data subject reports themselves to protect the data subject and ensure that any
readers of any report do not rely solely upon the aggregated material. Your allegation that
“it strains credulity to believe that world check’s customers in fact obey and follow these
“limitations”, or even to believe that they could be reasonably expected to do so” is denied.
Not only is your position unsubstantiated, but it questions the integrity of the global financial
system by suggesting that major financial institutions rely solely upon World-Check in their
decision making, ignoring all and any other applicable laws and regulations, including financial
inclusion requirements.

Finally we remind you that our client’s commercial interest in World-Check is not a bar to the
necessity and legitimacy of its processing under data protection law. Should your client
nevertheless pursue that line of argument, we trust that you will provide us with the statutory
authorities to support it.

Alleged Harm

You open your latest letter with the proposition that you intend to detail the damage you say has
been caused in this matter, and you in fact close it with the assertion that you have provided an
“exposition of the harm occurring as a result of the Report”. However, you have not elucidated the
position (as you assert) in any respect. As we see it, you have barely asserted that “it was not
until the Report that Mr Chodiev began fielding concerns from counterparties” and loosely
referenced banks in Luxembourg and Switzerland; “different shareholders”; a charitable
foundation and “a firm of accountants”.

That is not evidence, and as we have tried to explain previously, should your client pursue this
matter through the Court system (as you continue to threaten) any judge will expect him to at
least provide:

   1. The names of the banks he asserts have closed accounts as a direct result of the Report.
   2. Confirmation from those banks that they did in fact close accounts as a direct result of the
      Report.
   3. The names of all and any business counterparts that have made adverse inferences about
      your client as a direct result of the Report.
   4. Evidence from those business counterparts they did in fact draw such adverse inferences
      and what those alleged adverse inferences are.

Not least because you have not provided any documentation or correspondence from any of
these alleged individuals or entities (to establish a direct causal link between any alleged harm
and the Report), our client must conclude that your client is either unwilling or unable to do so.
In the event that your client nevertheless seeks to take this matter any further, we trust you will
provide us with information to support his allegations, in which circumstances our client could
review the position.

Finally, we note your assertions that World-Check “improperly and unreasonably includes people”
based on religion, race, ethnicity or national origin. That is patently incorrect and you have
provided no evidence to support what we consider to be offensive and serious allegations.
      Case 1:21-mc-00423-AT Document 3-8 Filed 05/04/21 Page 4 of 5
 Diamond      McCarthy       30   October      2020                                    P a g e |3




Alleged inaccurate and unreliable data

We note that whilst you accept that your client’s allegations are a matter of public record and that
the Report has aggregated the same, you alleged that (in summary) the Report is misleading,
and that World-Check has failed to take “every reasonable step” to ensure the accuracy of the
Report. However, save for alleging that the Report is “scant and superficial” and/or “deficient”
(and that the relevant French publishers are “unscrupulous”), you do not confirm what is allegedly
inaccurate about it. For example, it is unclear whether you are contending that:

 a) Your client has never been under investigation in France for tax fraud (for example)
 b) It has not been reported that your client is under such investigation
 c) It has never been reported in the public domain that your client is/was under investigation
 d) The information contained with the Report (i.e. that allegations have been reported via
    Wikipedia or otherwise) has been fabricated by our client.
 e) The Report would be accurate if it included links to the “Kazakhgate” dossier and “more
    recent and reliable findings” you refer to.

As it stands, your client’s complaint appears to be based on the singular proposition that by virtue
of the fact that he denies the reported allegations (and believes that French publishers are
“unscrupulous”), our client has published that yours is guilty of misconduct. That is patently
incorrect and therefore we fail to see how any allegation, which appears to rely solely on
inference, is sufficient to maintain that Article 5(1)(d) GDPR has been breached by our client.

Incidentally, in these circumstances where you have accepted that your client’s allegations are in
the public domain, we trust that your client has considered contacting the source material directly
(be it the French press, Google or Wikipedia for example) to correct what you allege is factually
incorrect and/or misleading or otherwise in the public domain.

Finally, we note your request for an explanation as to our client’s alleged “urgency to post its
Report” and “why that was more important than ensuring the integrity and accuracy of the
Report”. To confirm, our client remains satisfied that the Report is accurate and that
(as previously explained) our client provided your client’s former legal advisor with sufficient time
to comment on the latest version of the Report.

Additional note

We note your consideration of our client’s offer to add a note to the Report as a ‘concession’.
However, for the avoidance of doubt, it was not. Rather, as we have tried to explain previously,
our client is always open to considering any proposed note and/or comment a data subject would
like to make to allay any concerns they may have regarding information contained in World-
Check.

To that end, our client intends to include the following Additional Note in the Report to represent
your client’s position: “World-Check has received representations from the data subject that
(i) the sources included in the report contain factually incorrect information; and
(ii) he denies any allegations of wrongdoing. Further information should be sought from
the data subject.”

Should your client like to propose an amendment to the above wording, please confirm the same
by 6 November 2020 and we will take our client’s instructions accordingly.

In addition, as our client is always open to considering any new information for the purpose of
ensuring that World-Check can be updated where appropriate, we also invite you to provide this
firm with the “Kazakhgate” dossier and the “more recent and reliable findings on the topic” to
which you refer for our consideration.

DSAR

You assert that our client’s provision of information on 18 October 2020 was “woefully
inadequate” by reference to “missing gaps”. We address these alleged ‘gaps’ as follows:
        Case 1:21-mc-00423-AT Document 3-8 Filed 05/04/21 Page 5 of 5
 Diamond       McCarthy       30   October      2020                                     P a g e |4




   1. Our client removed all of your client’s personal data from World-Check in 2014.
      The Report was recreated and reinstated on 17 August 2020. Before this time, your client’s
      name (by way of any search against his name in World-Check for example) produced a
      nil search result. We enclose the ‘nil search’ result your client received on 23 October
      2014. For the avoidance of doubt, the information provided on 25 September 2020
      included historic versions of the Report held by our client for legal and audit purposes only.

   2. Our client has renewed its search for any information held relating to the Report, including
      in its internal systems. We attach the resultant file of communications containing your
      client’s personal information. With specific regard to the information contained in the
      document entitled “Internal communication - Screening Online product”, please note that
      the queries raised related to the results of online media, accessed through a media search
      functionality contained within our client’s Screening Online product. The function allowed
      subscribers (those with access to Screening Online) to conduct a name search and access
      potentially relevant media articles available in the public domain at the time the search was
      conducted. This data was not therefore held by our client. Relevancy scores were provided
      to assist clients to determine if an article found in the public domain related to the person
      they were searching for. Please note that the Screening Online product is no longer sold or
      accessible to our client’s subscribers.

   3. There is no “supporting analysis, internal correspondence, drafts, or other records” in
      relation to the Report to disclose. Despite your view that it “stretches credulity”, the Report
      is a standalone document.

Turning to your recent request for “policies and procedures”, we trust that you have advised your
client that neither s.7 DPA 1998 nor Article 15 GDPR require any data controller to provide any
such “internal documents and training materials about controlling and processing data and about
internal workflow and decision making when identifying, creating, and approving a potential
report”. Not least because even if any such documents existed they would be confidential, our
client will not be providing them. To be clear, Article 15 provides your client with a right of access
to personal data and any material which specifically relates to it.

As your client’s request for information dated 18 September 2020 goes beyond the type of data
held in World-Check or our client’s other risk products (including its EDD service), we confirm that
we are not instructed to deal with this request. We can confirm however that our client has sent
your request to its Data Privacy office, who will contact you separately in this regard.
It should nevertheless be noted that our client cannot provide any data held by Thomson Reuters,
given that Refinitiv Limited and Thomson Reuters are separate companies.

In these circumstances where your client has now been provided with all information held by our
client in connection to its World-Check product, our client believes that the information it has
disclosed to date meets the requirements of Article 14(1) and (2) GDPR. Should your client
therefore make an application to Court in relation to further information our client is not obliged to
provide (for the reasons we have explained), this letter will be drawn to the Court’s attention on
questions of costs.

Conclusion

In these circumstances where our client’s business activity is important to the global financial
system and the Report is processed for the legitimate, specific and limited purpose of screening
for the prevention of financial crime and serious misconduct (contexts in which the legitimate
interests condition at GDPR Article 6(1)(f) shall be relied upon), we take this further opportunity to
invite your client to withdraw his allegations. In addition to providing your client with requested
documents, our client has now repeatedly confirmed its substantive position this matter.
As to that, should your client take the ill-advised step of issuing proceedings, again, this letter will
be drawn to the attention of the Court on any questions of costs.

Yours faithfully


Swan Turton LLP
Encs.
